DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 15-20 in the reply filed on 12/6/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepard et al. [EPO 2858076 A1.]
Regarding claims 1 and 15, Shepard et al. discloses a transformer assembly comprising:
- a housing [130/140];
- a core [150] within an interior of the housing; and 
- at least one winding [120] positioned around the core, wherein the at least one winding and the core are mounted to the housing with potting material [110], wherein at least a portion of a fluid circuit is defined within at least one wall of the housing [fluid conduit 142 in the housing portion 
Claim(s) 1-7 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Metzler et al. [EPO 3499524 A1.]
Regarding claims 1 and 15, Metzler et al. discloses a transformer assembly comprising:
- a housing [303/330, 803/830];
- a core [220, figures 3-8] within an interior of the housing; and 
- at least one winding [figures 3-8, 220] positioned around the core, wherein the at least one winding and the core are mounted to the housing with potting material [figure 3-8, 220], wherein at least a portion of a fluid circuit is defined within at least one wall of the housing [coolant channel, 350, 360, coolant supply 714, 814, coolant holes 352, 762, 763, 860, coolant flow path 851 of figures 3-8], wherein the at least the portion of the fluid circuit is defined through an opening in the at least one wall of the housing in fluid communication with the interior of the housing and being configured such that heat is transferred to fluid from at least one of the core and the at least one winding [coolant holes 352, 762, 763, 860 figures 3-8.]
Regarding claims 2-5 and 16-19, Metzler et al. discloses the opening is configured to spray fluid onto an outer surface of the at least one winding within the interior of the housing [figures 3-8], wherein the potting material is positioned between the at least one winding and a top wall of the housing and wherein the opening includes an orifice [or nozzle, figures 3-8.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837